 

Fiii in this information to identify your case:

 

Debtor 1

Debtor 2

Case Number'.
(lf known)

 

(Spouse, if filing)

United States Bankruptcy Court for the: Eastern District of Wisconsin

MARY LOU|S GLOSSON

HENRY GLOSSON SR.

 

 

Officiai Form Plan for the
Eastern District of Wisconsin
Chapter 13 Plan

To Debtors:

To Creditors:

This form sets out options that may be appropriate in some cases, but the presence of an option on the
form does not mean that the option is necessarily appropriate for you. Plans that do not comply with local
rules and judicial rulings may not be confirmable. Nothing in this plan controls over a contrary court order.

TH|S FORM PLAN MAY NOT BE ALTERED OTHER THAN THE NONSTANDARD PROVlS|ONS lN PART 8
BELOW.
Nonstandard provisions set out elsewhere in this plan are ineffective

ln the following notice to creditors you must check each box that applies.
Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You should read this plan carefully and discuss it with your attorney. if you do not have an attorney, you may wish to
consult one.

if you oppose the pian’s treatment of your claim or any provision of this plan, you or your attorney must file an
objection to confirmation The objection must be filed within 28 days of the completion of the Section 341 i\lieeting of
Creditors. Failure to me a timely objection constitutes acceptance of the plan and its terms. The court will schedule a
hearing on any time filed objections The court may confirm this plan without further notice if no objection to
confirmation is filed. in addition, a timely proof of claim must be filed in order to receive payments from the trustee
under this plan.

 

Note to Secured Creditors: if your secured claim is not provided for in Part 3 beiow, no funds will be disbursed to
you by the trustee on your secured ciaim.

The following matters may be of particular importance Debtors must check one box on each line to state
whether or not the plan includes each of the following items. If an item is checked as “Not included” or if
both boxes are checked, the provision will be ineffective ever if otherwise provided for in the plan.

 

A limit on the amount of a secured claim, set out in Section 3.2,
1.1 which may result in a partial payment or no payment at ali to § included l:i Not included
the secured creditor

 

 

 

 

Avoidance of a judicial lien or nonpossessory, non-purchase-
1'2 money security interest, set out in Section 3.4 m lnc|uded |Z] N°t |nc|uded
1.3 Nonstandard provisions, set out in Part 8 lX included [] Not included

 

 

 

ED Wis. Form Plan

Chapter 13 Plan - Exhibit Page 1

Case 18-31831-gmh Doc 5 Filed 12/28/18 Page 1 of 9

 

 

 

-Plan Payments and Length of Plan

2.1 Debtor(s) will make regular payments to the trustee as foilows:

$565 per month for 60 months

The plan may not provide for payments over a period that is longer than 60 months.

For OVER median income debtors, the plan term must be 60 months or a shorter period that is sufficient to pay allowed nonpriority
unsecured claims in fuli.

For UNDER median income debtors, the debtor(s) must make sufficient periodic or other payments to enable the trustee to make the
payments to creditors stated in this plan, regardless of the number of months indicated in this part of the plan. Thirty-six or more
months after confirmation, the pian’s term will end when ali holders of allowed nonpriority unsecured claims have received the payment
amount or percentage stated in Part 5. Prior to 36 months after confirmation, the plan term wiii end when all holders of allowed claims
have received the payment required by the plan and holders of nonpriority unsecured claims have been paid in fuli. The plan term will
not end earlier than stated in this Part 2 if there is a creditor listed in § 4.5 of this plan that will receive less than full payment of its claim
under 11 U.S.C. §§ 1322(a)(4) and 507(a)(1)(B).

2.2 Regular payments to the trustee will be made from future income in the following manner:
Check all that apply.
l:| Debtor(s) will make payments pursuant to a payroll deduction order.
g Debtor(s) will make payments directly to the trustee.

Piease note: Debtors are responsible for any payments set forth in the plan or confirmation order that are not withheld under a
payroll deduction order.

2.3 income tax returns.

The debtor(s) will supply the trustee with a copy of each federal and state income tax return filed during the plan term within 14
days of filing any return. The tax refunds received by the debtor(s) must be accounted for on Scheduies i and J, if applicabie,
Form 22-C-2.

2.4 Additionai payments.
Check one.
§ None. /f “None" is checked, the rest of § 2.4 need not be completed or reproduced

l:l Debtor(s) will make additional payment(s) to the trustee from other sources, as specified beiow. Describe the source,
estimated amount, and date of each anticipated payment

 

 

2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is §33,866

Case 18-31831-gmh Doc 5 Filed 12/28/18 Page 2 of 9

 

 

Treatment of Secured Ciaims

3.1 Maintenance of payments and cure of defauit, if any.
Check one.

§ None. lf “None" is checked, the rest of § 3.1 need not be completed or reproduced

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured
ciaims. Check one.

§ None. lf “None” is checked the rest of § 3.2 need not be completed or reproduced
The remainder of this paragraph will be effective only if the applicable box in Fart 1 of this plan is checked.

§ The debtor(s) request that the court determine the value of the secured claims listed beiow. For each non-governmental
secured ciaim, the debtor(s) state that the value of the secured claim should be as set out in the Amount of secured claim
coiumn. if the total amount of the proof of claim is less than the amount listed in the Amount of secured claim coiumn, the lower
amount listed on the proof of claim will be paid in full with interest as provided below. For secured claims of governmental units,
the value of a secured claim listed in a proof of claim filed in accordance with the Bankruptcy Ruies controls over any contrary
amount listed below. For each listed ciaim, the value of the secured claim will be paid in full with interest at the rate stated
beiow.

lf no entry is made in the interest rate column, the proof of claim controls the rate of interest if no interest rate is listed in the
plan or proof of ciaim, then no interest will be disbursed by the trustee The trustee will disburse amounts listed under the
Monthiy payment to creditor column in equal monthly payments if no amount is listed in the Monthiy plan payment column, the
trustee will disburse payments pro rata with other secured creditors. if the court orders relief from the automatic stay as to any
item of collateral listed in this paragraph, the trustee will cease disbursement of ali payments under this paragraph as to that
collateral, and the plan will be deemed not to provide for ali secured claims based on that collateral

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part
5 of this plan. if the amount of a creditors secured claim is listed below as having no value, the creditor’s allowed claim will be
treated in its entirety as an unsecured claim under Part 5 of this plan. The amount of the creditor’s total claim listed on the proof
of claim controls over any contrary amounts listed in this paragraph.

The holder of any claim listed below as having value in the Amount of secured claim column will retain the lien on the property
interest of the debtor(s) or the estate(s) until the earlier of:

(a) payment of the underlying debt determined under nonbankruptcy law, or
(b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the

 

 

creditor.

Name of Creditor Estimated Co||atera| Value of Amount of Amount of interest Monthiy Estimated
amount Co||atera| senior to secured rate payment to total of
of creditor’s claim creditor monthly
creditor’s claim payments
total

l claim

j Rental Propert`y

FC| Lender 1534 N 29‘h St, $25,000 o

l Services $52'931 l\lii|waukee, Wl $25'000 $O 4.5 /o $- $27,965
l 53208

 

 

 

 

 

 

 

 

 

 

Case 18-31831-gmh Doc 5 Filed 12/28/18

Page 3 of 9

 

 

 

3.3 Secured claims excluded from 11 U.S.C. § 506.
Check one.
I___\ None. if “None” is checked, the rest of § 3.3 need not be completed or reproduced
§ The claims listed below were either:

(1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
acquired for the personal use of the debtor(s), or

(2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of
value.

These claims will be paid in full under the plan with interest at the rate stated beiow. These payments will be disbursed by
the trustee. The claim amount stated on a proof of claim filed before the filing deadline under Bankruptcy Ruie 3002(c) or
3004 controls over any contrary amount listed beiow.

if no entry is made in the interest rate column, the proof of claim controls the rate of interest if no interest rate is listed in
the plan or proof of claim, no interest will be disbursed by the trustee. The trustee will disburse amounts listed under the
Monthiy plan payment column in equal monthly payments if no amount is listed in Monthiy plan payment column, the
trustee will disburse payments pro rata with other creditors of the same class if the court orders relief from the automatic
stay as to any item of collateral listed in this paragraph, the trustee will cease disbursement of ali payments under this
paragraph as to that collateral, and the plan will be deemed not to provide for all secured claims based on that coilaterai.

The holder of any claim listed below as having value in the Amount of claim column will retain the lien on the property
interest of the debtor(s) or the estate(s) until the earlier of:

(a) payment of the underlying debt determined under nonbankruptcy law, or

(b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the

 

 

creditor.
Name of Creditor Co|lateral Amount of C|aim interest rate Monthiy plan Estimated total
payment payments by
trustee
Get it Now LLc N"S°: . $1 838 4.5% $~ $2 056
Furnitu re/Eiectronics ’ ‘

 

 

 

 

 

 

 

 

insert additional claims as needed

3.4 Lien avoidance.
Check one.
§ None. if “None" is checked the rest of § 3.4 need not be completed or reproduced
3.5 Surrender of collateral,
Check one.

§ None. if “None" is checked, the rest of § 3.5 need not be completed or reproduced

Case 18-31831-gmh Doc 5 Filed 12/28/18 Page 4 of 9

 

 

 

3.6 Pre-confirmation adequate protection payments.

Check one.
§ None. /f “None" is checked the rest of § 3.6 need not be completed or reproduced

§ Secured creditors who are entitled to pre-conhrmation adequate protection payments on personal property under 11
U.S.C. § 1326(a) must file a claim to receive such payments Upon confirmation, the treatment of secured claims will be
governed by the applicable paragraph above. The principal amount of the claim will be reduced by the amount of
adequate protection payments disbursed by the trustee. The trustee will make the following monthly disbursements to

 

 

creditors:
Name of Creditor Co|lateral Monthiy Adequate Protection
Payment Amount
Get it Now, LLC i\liisc. Furniture/Eiectronics $5°

 

 

 

 

 

Treatment of Fees and Priority Ciaims

4.1 Generai

Trustee’s fees and all allowed priority claims will be paid in full without post-petition interest unless otherwise
provided in the plan.

4.2 Trustee’s fees

Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 6%
of plan payments; and during the plan term, they are estimated to total §

4.3 Attorney’s fees

The balance of fees owed to the attorney for the debtor(s) is estimated to be §1,928

4.4 Priority claims other than attorney’s fees and domestic support obligations as treated in § 4.5. The priority
debt amounts listed on a filed proof of claim control over any contrary information or amounts listed in this section
Check one.

§ None. /f “None” is checked the rest of § 4.4 need not be completed or reproduced

4.5 Domestic support obligations. The priority debt amounts listed on a filed proof of claim control over any contrary
amounts listed in this section.

Check one or more

§ None. /f “None” is checked the rest of § 4. 5 need not be completed or reproduced

Case 18-31831-gmh Doc 5 Filed 12/28/18 Page 5 of 9

 

-Treatment of Nonpriority Unsecured C|aims

5.1

5.2

5.3

Nonpriority unsecured claims not separately classified.

Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata. if more than one
option is checked the option providing the largest payment will be effective Check all that apply.

§ The sum or §Q.

§ % of the total amount of these claims, an estimated payment of $.

if the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid

approximately $O. Regardless of the options checked above, payments on allowed nonpriority unsecured
claims will be made in at least this amount.

Maintenance of payments and cure of any default on nonpriority unsecured claims, Check one.

§ None. /f "None” is checked the rest of § 5.2 need not be completed or reproduced

Other separately classified nonpriority secured ciaims. Check one.
§ None. if "None” is checked the rest of § 5.3 need not be completed or reproduced

Case 18-31831-gmh Doc 5 Filed 12/28/18 Page 6 of 9

 

m Executory contracts, Unexpired Leases, and Fost-Petition C|aims Filed Under § 1305

 

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. Ai| other executory contracts and
unexpired leases are rejected. Check one.

§ None, if "None” is checked the rest of § 6. 1 need not be completed or reproduced
6.2 Post-petition claims filed under 11 U.S.C. § 1305. Check one.

§ if any post-petition claims are filed under 11 U.S.C. § 1305 during the term of this plan, the trustee will disburse no funds on that claim.

§ if any post-petition claims are filed under 11 U.S,C. § 1305 during the term of this plan, the trustee will disburse funds on the claim. Debtor(s) will
modify the plan if necessary to maintain plan feasibility

Vesting of Property of the Estate and order of Distribution of Available Funds by the Trustee

 

7.1 Property of the estate will vest in the debtor(s) upon
Check the applicable box:

§ plan confirmation.

§ entry of discharge (uniess a debtor is not eligible for a discharge, in which case property of the estate will vest in the debtor(s) upon the filing of th'
Notice of Plan Completion on the docket by the trustee).

§ other:

 

7.2 Order of distribution of available funds by the trustee after plan confirmation.
Regular order of disbursement after trustee fees:

Any equal monthly payments to secured creditors listed in Part 3, then

all attorney’s fees listed in § 4.3, then

ali secured debt (paid pro rata) without equal monthly payments in Part 3 and lease arrearages in § 6.1, then
all priority debt (paid pro rata) under § 1322(a)(2) in §§ 4.4 and 4.5, then

ali priority debt (paid pro rata) under § 1322(a)(4) in § 4.5, then

all non-priority unsecured debt (paid pro rata) in Part 5, then

any § 1305 claims in § 6.2.

Shou|d the case be dismissed or converted to another chapter, the trustee will refund all funds on hand to the debtor(s).

Case 18-31831-gmh Doc 5 Filed 12/28/18 Page 7 of 9

 

-Nonstandard Plan Provisions

8.1 Check “None” or List Nonstandard Plan Provisions

 

§ None. if "None” is checked the rest of Part 8 need not be completed or reproduced

Under Bankruptcy Ruie 3015(0), nonstandard provisions must be set forth beiow. A nonstandard provision is a provision not otherwise included in the
Officia/ Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective

The following plan provisions will be effective only if there is a check in the box "lncluded” in § 1.3.

 

Post-Petition Mortgage Fees (Rule 3002):

Post-Petition Notice of fees, expenses, and charges f`iied pursuant to Federai Ruies of Bankruptcy Procedure 3002. l (c) shall
be treated as supplemental proofs of claim and be paid pro rata through the plan at the same time as other secured creditors,
unless objected to and the amount is set by or disallowed by the court. The debtor will modify the plan if necessary to maintain
§ plan feasibility No such claims will be paid where the debtor has provided for the lien to be avoided or for the property to
l be surrendered by this plan.

 

 

 

l
1 m Signature(s):
l

9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney
if the Debtor(s) do not have an attorney, the Debtor(s) must sign below,' othen/vise the Debtor(s) signatures are optional The attorney for the Debtor(s),

if any, must sign beiow.

 

 

 

x/s/: x
i Signature of Debtor 1 Signature of Debtor 2
l
i Executed on: Executed on
‘ M / DD /YYYY MM / DD /YYYY
l
j X V Date / Z/[ /Z gi l 3
` Signéture%@orney for Debtor(s) MM / DD /YYYY

By filing this document, each debtor, if not represented by an attorney, or the attorney for each debtor
also certifies that the wording and order of the provisions in this Chapter 13 plan are identical to those
contained in the Off”icia| Form Plan for the Eastern District of Wisconsin, other than any nonstandard
provisions included in Part 8.

Case 18-31831-gmh Doc 5 Filed 12/28/18 Page 8 of 9

 

 

Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse if there is any difference between the amounts set
out below and the actual plan terms, the plan terms control

 

a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 total) $

b. Modified secured claims (Part 3, Section 3.2 total) $27,965

c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total) $2,056

d. Judicia| liens or security interests partially avoided (Part 3, Section 3.4 total) $

e. Fees and priority claims (Part 4, total) $3,845

f. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount) $O

g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total) $

h. Separate|y classified unsecured claims (Part 5, Section 5.3 total) $

i. Trustee payments on executory contracts and unexpired leases (Part 6, total) $

j. Nonstandard payments (Part 8, total) + $
$33,866

Tota| of lines a throughj

 

 

 

Case 18-31831-gmh Doc 5 Filed 12/28/18 Page 9 of 9

 

 

 

